Case: 18-11441      Document: 00515069239         Page: 1    Date Filed: 08/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-11441                            August 8, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KEYON W. CARRAWAY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-113-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Keyon W. Carraway appeals his conviction for possession of a firearm
after a felony conviction, in violation of 18 U.S.C. § 922(g)(1). Raising his
challenges for the first time, he argues that § 922(g)(1) should be construed to
reach only firearms that moved in interstate commerce in response to the
defendant’s commercial conduct or in the recent past. Carraway also contends
that his factual basis was insufficient for conviction, particularly where it did


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-11441    Document: 00515069239      Page: 2   Date Filed: 08/08/2019


                                  No. 18-11441

not admit that he knew the firearm travelled in interstate commerce.
According to Carraway, his arguments are foreclosed by binding precedent, but
he raises them to preserve the issues for further review. The Government
moves for summary affirmance or, in the alternative, an extension of time to
file its brief.
       Our jurisprudence has rejected that § 922(g)(1) violates the Commerce
Clause and also has rejected that the Supreme Court’s ruling in National
Federation of Independent Business v. Sebelius, 567 U.S. 519 (2012), overruled
our § 922(g)(1) precedents. United States v. Alcantar, 733 F.3d 143, 145-46
(5th Cir. 2013). We also have reaffirmed that § 922(g)(1) requires no proof that
a defendant knew of the firearm’s interstate nexus. United States v. Rose, 587
F.3d 695, 705-706 (5th Cir. 2009).          Insofar as Carraway renews these
challenges, his arguments are foreclosed. See United States v. Houston, 625
F.3d 871, 873 n.2 (5th Cir. 2010).
       In United States v. Fitzhugh, 984 F.2d 143, 146 (5th Cir. 1993), we
rejected a similar challenge to the sufficiency of a factual basis, concluding that
“a convicted felon’s possession of a firearm having a past connection to
interstate commerce violates § 922(g)(1).” The Supreme Court’s decision in
Bond did not address § 922(g)(1) or abrogate this holding. See Bond v. United
States, 572 U.S. 844, 848 (2014); see also United States v. Traxler, 764 F.3d
486, 489 (5th Cir. 2014) (rule of orderliness). The district court’s determination
that there was a sufficient factual basis for Carraway’s guilty plea was not a
clear or obvious error. See Puckett v. United States, 556 U.S. 129, 135 (2009).
       We DENY the government’s motion for summary affirmance because the
parties cite no binding authority addressing whether Bond affects the
interpretation of § 922(g). See Houston, 625 F.3d at 873 n.2. Nevertheless, we
dispense with further briefing, DENY the Government’s alternative motion for



                                        2
    Case: 18-11441   Document: 00515069239    Page: 3   Date Filed: 08/08/2019


                               No. 18-11441

an extension of time to file a brief, and AFFIRM the judgment of the district
court.




                                     3